NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3068-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

HOWARD W. RAMBO,

     Defendant-Appellant.
_______________________

                   Submitted May 17, 2021 – Decided May 28, 2021

                   Before Judges Fasciale and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Accusation No. 18-01-0013.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Anderson D. Harkov, Designated Counsel,
                   on the brief).

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Linda A. Shashoua, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant appeals from a January 10, 2020 order denying his petition for

post-conviction relief (PCR) without an evidentiary hearing. Defendant argues

that his sentencing counsel provided ineffective assistance by failing to argue

for mitigating factors at sentencing. Judge Edward J. McBride, Jr., entered the

order under review and issued an oral opinion.

      On appeal, defendant raises the following arguments for this court's

consideration1:

            POINT I

            THE PCR [JUDGE] ERRED WHEN [HE] FAILED TO
            GRANT DEFENDANT'S REQUEST FOR AN
            EVIDENTIARY     HEARING  BECAUSE     THE
            SENTENCING TRANSCRIPTS ESTABLISHED A
            PRIMA FACIE CASE THAT PLEA COUNSEL
            FAILED TO INVESTIGATE AND ARGUE
            MITIGATING FACTORS AND, IN FACT, FAILED
            TO SERVE AS DEFENDANT'S ADVOCATE IN
            ANY FORM DURING THE SENTENC[ING]
            HEARING.



1
  We reject the State's contention that defendant's petition is procedurally barred
because he did not raise an excessive sentence claim on direct appeal. As part
of defendant's plea agreement, he waived his right to appeal. Further,
defendant's contention that his sentencing counsel rendered ineffective
assistance of counsel is more appropriately addressed on petition for PCR. See
State v. Hess, 207 N.J. 123, 145 (2011) (noting that our courts "routinely decline
to entertain ineffective-assistance-of-counsel claims on direct appeal because
those claims 'involve allegations and evidence that lie outside the trial record'"
(quoting State v. Preciose, 129 N.J. 451, 460 (1992))).
                                                                             A-3068-19
                                        2
            POINT II

            SENTENCING   COUNSEL'S   FAILURE    TO
            INVESTIGATE AND ARGUE IN FAVOR OF
            MITIGATING   FACTORS    RESULTED    IN
            DEFENDANT NOT HAVING THE ASSISTANCE OF
            COMPETENT COUNSEL AT HIS SENTENC[ING]
            HEARING AND THEREFORE THE PCR [JUDGE]
            ERRED WHEN [HE] FAILED TO GRANT
            DEFENDANT A NEW SENTENC[ING] HEARING.

We affirm substantially for the reasons expressed by Judge McBride in his oral

opinion. We add the following remarks.

      When a PCR judge does not hold an evidentiary hearing—like here—this

court's standard of review is de novo as to both the factual inferences drawn by

the PCR judge from the record and the judge's legal conclusions. State v. Blake,

444 N.J. Super. 285, 294 (App. Div. 2016).

      To establish a prima facie claim of ineffective assistance of counsel, a

defendant must satisfy the two-pronged test enumerated in Strickland v.

Washington, 466 U.S. 668, 687 (1984), which our Supreme Court adopted in

State v. Fritz, 105 N.J. 42, 58 (1987). To meet the first Strickland/Fritz prong,

a defendant must establish that his counsel "made errors so serious that counsel

was not functioning as the 'counsel' guaranteed the defendant by the Sixth

Amendment." 466 U.S. at 687. A defendant must rebut the "strong presumption

that counsel's conduct [fell] within the wide range of reasonable professional

                                                                           A-3068-19
                                       3
assistance."   Id. at 689. Thus, this court must consider whether counsel's

performance fell below an objective standard of reasonableness. Id. at 688.

      To satisfy the second Strickland/Fritz prong, a defendant must show "that

counsel's errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable." Id. at 687. A defendant must establish "a reasonable

probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome." Id. at 694. "[I]f counsel's

performance has been so deficient as to create a reasonable probability that these

deficiencies materially contributed to defendant's conviction, the constitutional

right will have been violated." Fritz, 105 N.J. at 58. Both the United States

Supreme Court and the New Jersey Supreme Court have extended the

Strickland/Fritz test to challenges of guilty pleas based on ineffective assistance

of counsel. Lafler v. Cooper, 566 U.S. 156, 162-63 (2012); Missouri v. Frye,

566 U.S. 134, 140 (2012); State v. DiFrisco, 137 N.J. 434, 456-57 (1994). A

defendant must demonstrate with "reasonable probability" that the result would

have been different had he received proper advice from his attorney. Lafler, 566

U.S. at 163 (quoting Strickland, 466 U.S. at 694).




                                                                               A-3068-19
                                         4
      A defendant is only entitled to an evidentiary hearing when he "'has

presented a prima facie [claim] in support of [PCR],'" meaning that a defendant

must demonstrate "a reasonable likelihood that his . . . claim will ultimately

succeed on the merits." State v. Marshall, 148 N.J. 89, 158 (1997) (quoting

Preciose, 129 N.J. at 463).      A defendant must "do more than make bald

assertions that he was denied the effective assistance of counsel" to establish a

prima facie claim entitling him to an evidentiary hearing. State v. Cummings,

321 N.J. Super. 154, 170 (App. Div. 1999). A defendant bears the burden of

establishing a prima facie claim. State v. Gaitan, 209 N.J. 339, 350 (2012). This

court must "view the facts in the light most favorable to a defendant to determine

whether a defendant has established a prima facie claim." Preciose, 129 N.J. at

462-63.

      Here, defendant failed to satisfy either prong of Strickland/Fritz. The

sentencing judge determined that no mitigating factors applied to defendant's

circumstances, and sentenced defendant in accordance with his plea agreement.

While defendant's sentencing counsel's "failure to present mitigating evidence

or argue for mitigating factors" may rise to the level of ineffective assistance of

counsel, even within the confines of a plea agreement, Hess, 207 N.J. at 154,

sentencing counsel's "failure to raise unsuccessful legal arguments does not


                                                                             A-3068-19
                                        5
constitute ineffective assistance of counsel," State v. Worlock, 117 N.J. 596, 625

(1990). The PCR judge examined each of defendant's alleged mitigating factors

and determined that even if defendant's sentencing counsel argued in favor of

their application, the result of the sentencing hearing would not have been

different.

      As to mitigating factor two, defendant did not contemplate that his

conduct would cause or threaten serious harm, and mitigating factor three,

defendant acted under a strong provocation, the PCR judge found that neither

was applicable. Defendant pled guilty to armed robbery, which the PCR judge

noted "by definition contradict[s] the idea that [defendant] did not contemplate

that his conduct would threaten serious harm." And defendant's previous and

current struggle with drug addiction does not quality as provocation. The PCR

judge observed that while "addiction and related stress and mental health issues"

may internally provoke someone, mitigating factor three contemplates external

provocation.

      As to factor four, substantial grounds tending to excuse or justify

defendant's conduct, though failing to establish a defense, the PCR judge

properly observed that defendant's claim that his drug addiction is a substant ial

ground tending to excuse or justify his conduct is unavailing. Our Court has


                                                                            A-3068-19
                                        6
found that drug addiction does not excuse or justify a defendant's conduct. State

v. Ghertler, 114 N.J. 383, 390 (1989) (rejecting "defendant's contention that his

drug dependency should be considered a mitigating factor"); see also State v.

Setzer, 268 N.J. Super. 553, 567-68 (App. Div. 1993) (noting that intoxication

during the commission of a crime is not an excuse or justification for the

commission of a crime).

      As to factor seven, defendant has no history of prior delinquency or

criminal activity or has led a law-abiding life for a substantial period of time,

defendant does have prior criminal history or delinquency prior to his

commission of the robberies. PCR judge correctly noted that although defendant

does not have prior felony convictions, defendant's two prior municipal court

convictions indicate he has not led a law-abiding life as contemplated in

mitigating factor seven. See State v. Buckner, 437 N.J. Super. 8, 38 (App. Div.

2014) (finding that a defendant's prior municipal convictions, as well as multiple

arrests and a bench warrant, supported the sentencing judge's determination that

a defendant had not led a law-abiding life).

      As to factor eight, defendant's conduct was the result of circumstances

unlikely to recur, defendant's assertion that he has been receiving assistance for

his substance abuse and mental health issues since he has been incarcerated have


                                                                            A-3068-19
                                        7
no bearing on whether counsel rendered effective assistance at the sentencing

hearing. The PCR judge explained that this development is "not relevant to the

issue of whether at the time of the sentencing there was any basis for an

argument that the circumstances that led to the robberies, the addiction an d

mental health and emotional problems, would not come up again in the future."

      As to factor nine, defendant's character and attitude indicated that he was

unlikely to commit another offense, defendant's assertion that "his time so far in

prison has helped him to realize . . . and to have the self-realization of how he

ended up where he was and what he did for that spree of a month's period of

time" was unavailing. The PCR judge properly noted that defendant's time in

prison and his revelations therein are "not relevant on the question at the time

that he was sentenced for four separate robberies," and "there was no basis for

an argument at the time that [defendant's] character and attitude indicated that

he would not likely commit another offense."

      As to factor ten, defendant would likely respond to probationary

treatment, the crimes that defendant pled guilty to carry a presumption of

imprisonment. As a result, defendant was not eligible for a probationary term

because he cannot establish that a prison sentence would constitute a serious

injustice which overrides the need to deter others from committing robbery. See


                                                                            A-3068-19
                                        8
N.J.S.A. 2C:44-1(d); State v. Sene, 443 N.J. Super. 134, 144-45 (App. Div.

2015) (noting that factor ten is inapplicable when the offense carries a

presumption of imprisonment unless the record supports a finding of "serious

injustice" (quoting State v. Evers, 175 N.J. 355, 388 (2003))).

      As to factor eleven, defendant's imprisonment would result in excessive

hardship to himself or his dependents, the PCR judge noted that the alleged

hardship for his spouse and mother are "not relevant considerations" because

neither are his dependents.       As to defendant's main assertion that his

incarceration would be a hardship to his children, the PCR judge noted that "the

[L]egislature recognized that [any time] a parent goes to prison, that's a hardship

on that parent's children." However, "the statute says excessive hardship and the

case law indicates that there needs to be something . . . proven above and beyond

the standard degree of hardship that any children would experience," which

defendant failed to establish. See State v. Hynan, 451 N.J. Super. 429, 460 (App.

Div. 2017) (rejecting application of factor eleven because the defendant failed

to show that "his children would experience 'excessive' hardship from his

absence").

      The PCR judge concluded that "none of the mitigating factors that have

been advocated by [defendant] . . . applied" to defendant's circumstances and


                                                                             A-3068-19
                                        9
asserting those mitigating factors "would not have made any difference in the

outcome of th[e] proceeding at sentencing." As a result, sentencing counsel's

failure to arguing in favor of the application of mitigating factors was not

ineffective assistance of counsel.

      Affirmed.




                                                                       A-3068-19
                                     10